Appeal by the defendant from a judgment of the Supreme Court, Queens County (Dunlop, J.), rendered May 2, 2001, convicting him of criminal sale of a controlled substance in the third degree, assault in the second degree, and resisting arrest, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing (Demakos, J.H.O.), of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
*492Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of assault in the second degree (see Penal Law § 120.05 [3]) beyond a reasonable doubt.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are without merit. Santucci, J.P., Feuerstein, O’Brien and Schmidt, JJ., concur.